internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-126409-01 cc psi date taxpayer’s name taxpayer’s address taxpayer’s identification_number years involved date of conference legend date date date date date subsidiary issue whether taxpayer a motion picture production and distribution company may calculate depreciation for a motion picture film using a variation on the income forecast method under which taxpayer does not reduce current_year income or estimated total income the numerator and denominator of the income forecast fraction by the cost of distributing the film conclusions taxpayer’s depreciation method is not a permissible application of the income forecast method described in revrul_60_358 c b taxpayer’s method is not permissible under sec_167 of the internal_revenue_code as a method separate and distinct from the income forecast method for film property including any partial interest in a film placed_in_service during the years at issue for which taxpayer computed a depreciation deduction under the gross method taxpayer must recompute the deduction using the income forecast tam-126409-01 method as described in revrul_60_358 including the requirement that current_year income and estimated total income be reduced by the cost of distributing the film facts taxpayer through a variety of subsidiaries operates businesses in several media areas including broadcasting television cable and satellite publishing book magazine and newspaper and the production marketing and distribution of motion picture films and television shows taxpayer owned directly or indirectly percent of subsidiary a united_states_corporation during the years at issue subsidiary is primarily engaged in the financing development production distribution and marketing of motion pictures and of television and home entertainment programming throughout the world subsidiary distributed films during the period at issue in which subsidiary had full or partial ownership_interest as well as films in which subsidiary had no ownership_interest taxpayer depreciates the cost_of_producing or acquiring motion pictures including both wholly-owned self-distributed films and self-distributed films in which it owns only a partial or limited interest using a variation on the income forecast method under taxpayer’s method which it designates the gross_income forecast method hereinafter the gross method taxpayer uses the ratio of current_year income from the property undiminished by distribution cost to forecasted total income from the property undiminished by distribution cost to determine the current allowance for depreciation taxpayer’s use of this gross method was challenged on examination resulting in this request for technical_advice taxpayer represents that its use of the gross method is necessary because taxpayer’s accounting system does not separately track all distribution expenditures_for an individual motion picture and therefore taxpayer cannot use the standard income forecast method taxpayer declined to make its records of these costs available for examination or for this technical_advice request instead an agreement was reached between taxpayer and the exam team that the technical_advice request would be submitted on the basis of a generalized fact pattern believed to be representative on date a conference of right was held in the national_office with representatives of both taxpayer and the irs in attendance taxpayer submitted follow-up comments and arguments on date subsequently in response to a foia request the national_office supplied taxpayer with background files from rev_rul revrul_64_273 c b revrul_79_285 c b and gcm date after reviewing those files taxpayer submitted additional comments and arguments in a letter dated date on date the national_office requested additional facts that it considered relevant to resolving the issues presented in this technical_advice_memorandum these tam-126409-01 facts were requested in order to enable this advice to be drafted on the basis of actual facts rather than the general situation posited in the technical_advice request in a letter dated date one of taxpayer’s representatives notified the national_office that taxpayer considered the information request unduly burdensome and the requested information was not supplied law and analysis sec_168 of the code provides rules for depreciating property under the modified accelerated_cost_recovery_system or macrs however sec_168 specifically precludes taxpayers from depreciating motion picture films and videotapes using macrs consequently the capital costs associated with producing or acquiring a motion picture must be recovered under sec_167 the issue of whether taxpayer’s present method is permissible is best considered in three parts first is taxpayer’s method a permissible application of the income forecast method authorized in rev_rul second if taxpayer’s method is not a permissible application of the income forecast method does it constitute a separate permissible method under sec_167 of the code third if taxpayer is not properly using the income forecast method and is not using a different permissible method how must taxpayer calculate its depreciation_deductions for film properties placed_in_service in the years at issue issue is taxpayer’s method a valid application of the income forecast method the income forecast method was established as an allowable method for television shows in rev_rul and its use was extended to motion pictures in revrul_64_2731 revrul_60_358 recognized that time-based methods of depreciation formerly described in sec_167 of the code are in most cases inadequate when applied to television films and other_property of a similar nature because of the unique income-producing characteristics of such properties due to variables such as audience appeal use of a time-based method can distort income due to the uneven flow of income that typically results from such properties the income forecast method mitigates this distortion by permitting taxpayers to recover the depreciable basis in appropriate property over the income anticipated to be earned from the property during its useful_life the income forecast formula uses the ratio of current_year income from the property to forecasted total income from the property multiplied sec_167 of the code which codified the applicability of the income forecast method to films and other similar properties and expanded the rules and requirements for applying the method is not applicable to the years at issue in this technical_advice request tam-126409-01 by the adjusted_basis in the property to determine the allowance for depreciation for a given year revrul_60_358 specifically states that the term income for purposes of this ratio means income from the films less the expense of distributing the films not including depreciation a failure to reduce income by the distribution expense generally results in an acceleration of depreciation_deductions as most distribution expenses are paid_or_incurred in or before the year the film is released for exhibition in the typical case of a taxpayer that owns an interest in a film but does not itself distribute the film the distributor receives from exhibitors a share of the proceeds from the exhibition of the film the distributor reduces those proceeds by the amount of its incurred distribution costs typically advertizing and print costs and a distribution fee before paying the remainder to the film owner this net amount is the film owner’s gross_income_from_the_property however if a film owner distributes the film itself a self-distributor instead of contracting with a third-party distributor the gross_income received by the owner from the exhibitor of the film has not been reduced by the cost of distributing the film the self-distributed taxpayer deducts these distribution costs in the year paid_or_incurred generally in or before the year that the corresponding income from the film is recognized an extensive line of cases and rulings affirms that if a film is distributed by a third party and the distributor reduces its proceeds by the amount of its incurred distribution costs and a distribution fee before paying the remainder to the film owner the current_year income figure to be used in computing the ratio for income forecast purposes cannot exceed the film owner’s gross_income from the film see revrul_78_28 1978_1_cb_61 766_f2d_293 7th cir 78_tc_659 and 78_tc_943 all of which denied taxpayers any deduction for depreciation for a taxable_year in which they received no gross_income from the film see also schwartz v commissioner 47_tcm_937 cash_method taxpayer could not include in income forecast calculation amounts due from distributor but not yet received shied v commissioner 50_tcm_663 accrual_method taxpayer permitted to include in income forecast calculation amounts due from distributor but not yet received because such amounts were required to be included in gross_income taxpayer urges us to view these cases as support for its use of the gross method because taxpayer uses its gross_income from the film to compute its deductions however taxpayer’s assertion ignores the fact that none of the cases cited by taxpayer involve an owner who distributes its own films and that none of the cases address whether a film owner who receives proceeds undiminished by tam-126409-01 distribution expense is entitled to use its gross_income to compute a deduction under the income forecast method without first reducing the income by the cost of distribution the closest the courts have come to addressing this specific question is in 81_tc_132 greene involved an arrangement between a film owner alpha and a distributor under which proceeds from the exploitation of the film were to be deposited by the distributor in a joint account that could be only be accessed only over the joint signatures of both parties the arrangement provided that the proceeds were to be withdrawn and distributed first to the distributor to recoup its actual distribution expenses then to the distributor for a distribution fee based upon a percentage of gross_proceeds then last to alpha the gross_proceeds of the film were insufficient to cover even the cost of distribution and no gross_proceeds from the film were distributed from the account to alpha for the years at issue however alpha reported the total amount deposited in the account as gross_income and claimed depreciation_deductions under the income forecast method based on those gross_income amounts the tax_court in greene granted summary judgement to the commissioner stating that because alpha elected to use the income forecast method it was required to use that method as prescribed by the commissioner in the absence of requesting and securing his approval to change its method moreover its method was clearly improper thus we hold that as a matter of law alpha was required to use net_income in the numerator of the income forecast fraction there is a question as to whether the gross_receipts deposited in the special account constituted gross_income received by alpha but in view of our conclusion that only net_income was to be used in the numerator of the income forecast fraction and in view of the fact that alpha had no net_income in we need not decide whether the gross_receipts constituted gross_income of alpha consequently alpha was entitled to no depreciation deduction for thus the greene court found it to be immaterial for income forecast purposes whether taxpayer had gross_income from the film what matters is whether the taxpayer had income from the film after distribution costs had been subtracted from the proceeds we believe that the court’s opinion in greene correctly states the application of revrul_60_358 application of the court’s reasoning to the facts presented to us in this request for technical_advice compels the conclusion that taxpayer apply the income forecast method using income net of distribution costs without regard to whether taxpayer has reportable gross_income from the film tam-126409-01 taxpayer asserts that its use of the gross method is supported by language in g_c_m stating that the drafters of revrul_60_358 intended that gross_income figures be used in determining deductions under the income forecast method general counsel memoranda were used as internal service communications in the process of developing public guidance and represent only the opinion of the individuals that drafted and reviewed the memoranda frequently they represented a contrasting point of view to the position taken in proposed guidance the parties would then endeavor to resolve the differences in opinion prior to finalizing the guidance although they were once released to the public general counsel memoranda were purely internal documents at the time gcm was written gcms from this period did not become available for public inspection until date and do not represent public statements of service position past or present in any event we are not persuaded that gcm correctly states the law or its intent with respect to the income forecast method the gcm written prior to the greene decision in response to an internally- circulated pre-publication draft of revrul_79_285 1979_2_cb_91 concerns a taxpayer who purchases all rights to a book manuscript and contracts with a third party to publish and distribute the book under the contract the publisher distributor recoups its costs and a distribution fee from the gross_proceeds of sales and pays any net amount to the taxpayer the issue examined in the gcm is whether a taxpayer may amortize the cost of the purchased manuscript using a sliding scale method the gcm reaches conclusions regarding whether the property was placed_in_service in the year at issue and if so whether the amortization period during the year is correctly determined revrul_79_285 reaches substantially the same conclusions the gcm also concludes that the sliding scale method may be appropriate in situations where it can be demonstrated to clearly reflect income this conclusion however was not adopted in revrul_79_285 the gcm then discusses whether the income forecast method should be the exclusive method other than the straight-line method available for depreciating films book manuscripts and similar properties the gcm notes that under the terms of revrul_60_358 a property that does not generate sufficient proceeds in a given year to cover the distribution costs applied against those proceeds in that year by the distributor will result in no proceeds being paid to the owner of the property and thus no depreciation deduction for the owner for that year the drafter of the gcm seems to have viewed this as an inequitable result and the gcm concludes that this result does not clearly reflect income because depreciation_deductions and the gain_or_loss from the property are not spread over the entire period that the property is producing tam-126409-01 income2 the gcm concludes that in such cases interpreting the income forecast method to allow a gross method approach may produce a clearer reflection of income than the standard income forecast method and should therefore be a permitted this conclusion however is mere commentary given that it is inapplicable to the taxpayer at issue in the gcm and the underlying revenue_ruling because that taxpayer’s gross_income was already reduced before receipt by distribution cost sec_3 further the gcm provides no indication that the income flow from the publication of the manuscript was such that the standard income forecast method would have produced anything other than a clear_reflection_of_income this portion of gcm was not incorporated into revrul_79_285 or otherwise adopted as the service’s position on the issue and subsequent cases have rejected this concern denying deductions under the income forecast method for taxable years in which the gross_proceeds from the film do not exceed the cost of distributing the film see gordon siegel wildman and greene infra the gcm also makes an unsupported and unexplained statement that the authors of revrul_60_358 intended that gross_income figures be used then states that because the revenue_ruling is focused on an owner of the motion picture rights who employs an outside distributor the requirement that income be reduced by distribution cost was necessary in order to calculate the owners gross_income taxpayer cites this as direct support for its use of the gross method however the by the time a return is filed for the taxable_year in which a particular film is released the owner of the film knows the current receipts and the allocable distribution cost for that year and has a fairly accurate idea what the cost of distribution and the overall return from the film will likely be if this were not the case the use of the income forecast method would not be possible if the film’s receipts do not exceed distribution costs for that first year and analysis of future costs and receipts indicates that the use of the income forecast method would yield an unsatisfactory result the taxpayer has the alternative of using the straight_line method for that film gcm discusses this concern because it was written during the effective period date through date of former sec_280 of the code which required the use of the income forecast method by individuals and certain entities treated as individuals for certain costs attributable to the production of motion picture films and similar properties given that sec_280 no longer operates to deny the use of the straight_line method for these costs it is unlikely that a sophisticated taxpayer would find itself in the position described in the gcm unable to take a first year depreciation deduction unless it chooses to do so due to other tax planning considerations in fact the taxpayer at issue in gcm would be barred under case law from using any amount in excess of its own gross_income in calculating its deductions tam-126409-01 case file underlying revrul_60_358 shows that no particular taxpayer or fact situation formed the basis of the revenue_ruling to the contrary the revenue_ruling was meant to provide for the entire television industry an alternative to the abolished cost_recovery_method nothing in the case file contradicts the plain language of the revenue_ruling that income for purpose of the ratio means income from the films less the expense of distributing the films taxpayer requested and has been provided with a copy of the revrul_60_358 case file4 this portion of gcm was not incorporated into revrul_79_285 or otherwise adopted as the service’s position on the issue as shown by the arguments successfully advanced by the service in the subsequent greene case consequently the service’s published position for the years at issue in this case is that the proper application of income forecast method is described in revrul_60_358 and includes for all taxpayers the requirement that for purposes of the computation ratio income means income from the films less the expense of distributing the film sec_5 we conclude that taxpayer in the words of the tax_court chose a clearly acceptable method income forecast but simply used such method improperly see wildman t c pincite taxpayer’s gross method is not a permissible application of the income forecast method authorized in revrul_60_358 issue is taxpayer’s method a reasonable method permissible under sec_167 after reviewing this case file and the case files for revrul_64_273 revrul_79_285 and gcm representatives for taxpayer stated in the letter dated date that the case files do not specifically indicate the reason rev_rul requires income to be reduced by distribution costs or why such an approach produces a clear_reflection_of_income and argued that as a result the imposition of such a standard currently without a showing why this standard clearly reflects income would be arbitrary capricious and without sound basis in fact or law we do not believe that the mere passage of time causes the application by the service of a published position that has stood for over years and that has been accepted as producing a clear_reflection_of_income by the courts and by the united_states congress to be either arbitrary or capricious and we feel that the analysis in this technical_advice_memorandum demonstrates that the application of the income forecast method as described in revrul_60_358 has a thoroughly supportable basis in fact and law we note that congress in the legislative_history to section of the small_business act which became sec_167 of the code restates with approval the rule requiring income to be reduced by distribution expense in its discussion of existing law see joint_committee on taxation general explanation of tax legislation enacted in the 104th congress comm print pincite tam-126409-01 taxpayer has argued that if taxpayer’s method is not a permissible application of the income forecast method the service should nonetheless treat taxpayer’s gross method as a formal method separate and distinct from the income forecast method that is a permissible method under sec_167 of the code sec_446 provides that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes its income in keeping its books sec_446 of the code provides that if the taxpayer does not use a regular_method of accounting or if the method used by the taxpayer does not clearly reflect income taxable_income will be computed in accordance with a method that in the opinion of the secretary does clearly reflect income sec_167 of the code provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property_used_in_the_trade_or_business or held_for_the_production_of_income sec_1_167_b_-0 of the income_tax regulations provides that any reasonable and consistently applied method of computing depreciation may be used under sec_167 of the code regardless of the method used in computing depreciation_deductions for depreciation shall not exceed such amounts as may be necessary to recover the unrecovered cost or other basis less salvage during the remaining useful_life of the property the reasonableness of any claim for depreciation shall be determined upon the basis of conditions known to exist at the end of the period for which the return is made it is the responsibility of the taxpayer to establish the reasonableness of the deduction for depreciation claimed generally depreciation_deductions so claimed will be changed only where there is a clear_and_convincing basis for a change sec_1_167_b_-1 of the regulations provides that the straight_line method may be used in determining a reasonable allowance for depreciation for any property that is subject_to depreciation under sec_167 of the code and it shall be used in all cases where the taxpayer has not adopted a different acceptable method with respect to such property taxpayer argues that once it has established a method_of_accounting the commissioner cannot compel it to use a different method unless the commissioner shows that the taxpayer’s method fails to clearly reflect income however as discussed in our analysis of issue we do not believe that taxpayer has established a method_of_accounting separate and distinct from the income forecast method described in revrul_60_358 but has simply misapplied the income forecast method therefore in denying taxpayer the ability to compute its deductions under the gross method we are tam-126409-01 not changing deductions claimed under a reasonable and consistently applied method but instead are correcting deductions claimed under a misapplied method if in the alternative taxpayer’s gross_income forecast method were found to be a method separate and distinct from the income forecast method we believe that it still would not be a permissible method under sec_167 of the code as described in the enumerated facts subsidiary distributes films in which it holds an ownership_interest and films owned by unrelated taxpayers this means that its distribution operation is conducted with an independent profit_motive rather than simply as a vehicle for realizing income from taxpayer’s own films as such for purposes of applying the income forecast method taxpayer’s distribution operations should be considered a separate and distinct business operation from its film production and acquisition operations under this analysis it would be improper to allow taxpayer to utilize the tax-deductible expenses of its distribution operations to accelerate capital recovery in its production and acquisition operations revrul_60_358 states that the usefulness of a film in a taxpayer’s trade_or_business is measurable over the income it produces taxpayer argues that the usefulness of a film in taxpayer’s trade_or_business is measured by taxpayer’s gross_income earned through exploiting the film unreduced by the cost of distributing the film because taxpayer looks to that income both for profit and for reimbursement for those distribution costs and that its method is therefore reasonable under the rationale of revrul_60_358 however the portion of taxpayer’s gross_income that is useful because it recoups distribution costs is directly matched by an expense deduction for those costs only the portion of taxpayer’s gross_income that represents the recovery_of the capital cost_of_producing or acquiring the film the portion that is not already offset by an expense deduction is useful in the sense that revrul_60_358 contemplates and so only that portion should be used as the measure of income for purposes of calculating a depreciation deduction in addition because most distribution costs are paid_or_incurred in advance of the receipt of the allocable income from the property permitting taxpayer to use its gross method would generally result in an acceleration of taxpayer’s deductions over the deduction obtainable by a taxpayer using the income forecast method as described tam-126409-01 in revrul_60_3586 this improper acceleration of deductions provides exactly the type of distortion_of_income that the greene court rejects when it states that moreover the use of the income forecast method as prescribed by the commissioner has the advantage of assuring similarity of treatment for owners of films if the owner uses a standard distribution agreement his depreciation deduction is based on the net_income received by him an owner may distribute his own film or may employ an agent and in such case he will be treated in a like manner if he is required to compute his depreciation on the basis of his net_income id pincite taxpayer argues that its method is consistent with the individual-film-forecast- computation method under gaap and with industry practice while these factors are relevant to the overall balance of factors in determining whether a method_of_accounting is permissible we do not find either to be dispositive in this case furthermore taxpayer has submitted no evidence to prove that its method is consistent with the individual-film-forecast-computation method under gaap and with industry practice finally we note that although taxpayer urges that we conclude that they have adopted a method that clearly reflects income they have refused to provide actual figures with which to evaluate that conclusion instead taxpayer has argued that we should reach our conclusion on the basis of hypothetical situations prepared by taxpayer however technical_advice memoranda are designed to address the actual facts reflected in a taxpayer’s tax_return taxpayer was provided an opportunity to prove the contention that the gross method clearly reflects income by submitting detailed information from its transactions during the years at issue but declined to do so taxpayer maintains that its accounting system does not capture its cost of distributing a film and that it therefore cannot accurately calculate its deductions under the income forecast method however we cannot conclude that taxpayer’s method clearly reflects income without first evaluating its method in light of actual gross revenues and distribution costs from taxpayer’s films we only have taxpayer’s assertion that its method clearly reflects income or provides a reasonable allowance for depreciation consequently taxpayer has failed to met the burden imposed by sec_1_167_b_-0 of the regulations requiring taxpayer to establish the reasonableness of the deduction for depreciation claimed this acceleration is because the majority of distribution expenses are typically being paid_or_incurred in or before the year that the film is placed_in_service taxpayer has provided a hypothetical example in which taxpayer’s method produces a slower amortization than that produced using a proper application of the income forecast method however this hypothetical is premised on the distributor spending a ratably larger amount on distribution costs in later years than in the initial year it is our understanding that this would seldom if ever occur in practice tam-126409-01 if a taxpayer is shown to be using an improper method the commissioner may change the taxpayer’s method without regard to whether the method arguably reflects income clearly consequently we conclude that even if taxpayer’s method is a method separate and distinct from the income forecast method taxpayer’s gross method is not a reasonable method permissible under sec_167 of the code issue what method must taxpayer use for film properties placed_in_service in the years at issue sec_446 provides that a taxpayer may not change to a different method_of_accounting without first securing the permission of the commissioner several cases have applied this principle to taxpayers that originally elected the use of the income forecast method see eg wildman supra bizub v commissioner 46_tcm_199 tarricone v commissioner 47_tcm_277 in addition several cases have permitted the service to require a taxpayer to switch from an impermissible method to the income forecast method see eg schneider supra schwartz v commissioner t c memo 54_tcm_11 garner v commissioner 54_tcm_824 green v commissioner 57_tcm_1333 in 86_tc_1065 the tax_court agreed that the taxpayer’s declining balance method was inappropriate but permitted the taxpayer to choose between the income forecast method and the straight_line method as stated in the discussion of issue infra taxpayer chose to apply the income forecast method to each of the films at issue but misapplied that method resulting in an impermissible method and an unreasonable allowance for depreciation taxpayer’s argument that its gross method should be viewed as a separate reasonable method under sec_167 of the code is rejected as discussed under issue infra consequently taxpayer must continue the use of the income forecast method but taxpayer must properly apply that method therefore for film property including any partial interest in a film placed_in_service during the years at issue for which taxpayer has computed a depreciation deduction under the gross method taxpayer must recompute all depreciation_deductions for that property using the income forecast method as described in revrul_60_358 in calculating current_year income and estimated total income for purposes of the income ratio taxpayer’s gross_income from the film must be reduced by the cost of distributing the film including but not limited to print and advertising costs relating to the film and an allocable share of the administrative and overhead costs of taxpayer’s distribution operation to the extent that taxpayer is unable to provide records sufficient to calculate distribution costs for a film a reasonable estimate should be made participation statements issued to parties involved in the production of tam-126409-01 the film charges for the allocable portion of distribution costs to any co-owners of the film etc can be used for this purpose temporary or final regulations pertaining to one or more of the issues addressed in this memorandum have not yet been adopted therefore this memorandum will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the memorandum see section dollar_figure of revproc_2002_2 2002_1_irb_82 or any successor however a technical_advice_memorandum that modifies or revokes a letter_ruling or another technical_advice_memorandum generally is not applied retroactively if the taxpayer can demonstrate that the criteria in section dollar_figure of revproc_2002_2 are satisfied a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
